On September 12, 1901, the following opinion was rendered upon the petition for rehearing: —
By petition for rehearing, defendants have vigorously attacked the soundness of the construction given by the court to the provisions of the promissory note here involved, wherein it was concluded that the note was due when the sale of the premises took place. Whether or *Page 667 
not that construction be the true one, seems to be wholly immaterial. For, clearly, the interest provided for by the note was due and owing at the time the sale was had, and under the contract a sale could be made to satisfy the interest.
Hearing in Bank denied.